Per Curiam:'
This was a suit brought by the administratrix of a deceased partner against the surviving partner, to compel an accounting for the partnership assets. The defence interposed was the statute of limitations. No good reason is apparent why it should not be applied in such case, nor why the plaintiff should have waited over seven years before commencing suit. The right to plead the statute in such cases, is distinctly recognized in Hamilton v. Hamilton, 18 Pa. 20; McKelvy’s App., 72 Pa. 413; Everhart’s App., 106 Pa. 349.
Judgment affirmed.